  Case 1:20-cr-00006-BMC Document 25 Filed 03/31/20 Page 1 of 7 PageID #: 63

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
PTH:MJB                                          271 Cadman Plaza East
F. #2019R01483                                   Brooklyn, New York 11201



                                                 March 31, 2020

By ECF
Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
              Re:    United States v. Aaron Weinreb
                     Criminal Docket No. 20-CR-006 (BMC)

Dear Judge Cogan:

               The government respectfully writes to request that a proposed stipulation
concerning sensitive discovery materials that identify or tend to identify minor children,
including but not limited to alleged victims or potential victims of sexual exploitation
(“Sensitive Material”), be so ordered by the Court. The government makes this application
because there are properly discoverable items pursuant to Rule 16 of the Federal Rules of
Criminal Procedure that contain Sensitive Material. The government submits that the
proposed stipulation will enable expedited production of the discoverable material, and
thereby facilitate review by the defendant and his counsel. The proposed stipulation and
order, which has been signed by both parties, is respectfully enclosed for the Court’s
consideration, and attached hereto as Exhibit A.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Michael J. Bushwack
                                                 Michael J. Bushwack
                                                 Assistant U.S. Attorney
                                                 (718) 254-6448

cc:    Clerk of Court (BMC) (by Email and ECF)
       Brian J. Griffin, Esq. and Scott E. Gross, Esq. (by Email and ECF)
Case 1:20-cr-00006-BMC Document 25 Filed 03/31/20 Page 2 of 7 PageID #: 64




                            EXHIBIT A
 Case 1:20-cr-00006-BMC Document 25 Filed 03/31/20 Page 3 of 7 PageID #: 65




PTH:MJB
F.#2019R01483

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                      STIPULATION AND RULE 16(d)(1)
       - against -                                    PROTECTIVE ORDER

AARON WEINREB,                                        20-CR-006 (BMC)

               Defendant.
---------------------------X

              IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned attorneys and the defendant AARON WEINREB, and ORDERED by the Court,

pursuant to Federal Rule of Criminal Procedure 16(d), that:

              1.      Any and all discovery material identifying, or tending to identify, in

any manner, any minor child, including but not limited to alleged victims or potential victims

of sexual exploitation, about whom the government will produce discovery (“SENSITIVE

DISCOVERY MATERIAL”) 1 to the defendant and defense counsel in the above-captioned

case, and any and all copies, notes, transcripts, documents or other information derived or

prepared from such discovery material, may be used by the defendants and defense counsel

only for purposes of preparing and defending the case, including but not limited to trial, any




       1
          SENSITIVE DISCOVERY MATERIAL shall be identified as such by the
government in its correspondence transmitting the material to defense counsel and shall be
further identified by labels bearing the prefix “SDM.”

                                               1
 Case 1:20-cr-00006-BMC Document 25 Filed 03/31/20 Page 4 of 7 PageID #: 66




sentencing, any appeal and any collateral attack, involving the charges in the above-

captioned case;

              2.      Any and all SENSITIVE DISCOVERY MATERIAL produced to the

defendant and defense counsel by the government and any copies, notes, transcripts,

documents or other information derived or prepared from such material shall not be further

disseminated by the defendant or defense counsel to any individuals, organizations or other

entities (other than legal staff of defense counsel) unless they have been provided a copy of

and signed this Stipulation and Order, without further Order of the Court;

              3.      Where the defendant and/or defense counsel wishes to disclose any

portion of the SENSITIVE DISCOVERY MATERIAL or any copies, notes, transcripts,

documents or other information derived or prepared from the discovery material to any

individual other than a member of the legal staff (which includes defense investigators,

project analysts, paralegals and IT staff of defense counsel), defense counsel must redact any

identifying information from the document, including, legal name, social media name(s),

social media account number(s), address, date of birth, any photograph or visual depiction,

and Social Security number, or if defense counsel does not wish to redact the document,

must make an application to the Court for authorization to make such disclosure, and either

(i) notify the government sufficiently in advance of the contemplated disclosure to permit

briefing and argument on the propriety of such disclosure; or (ii) inform the Court in writing

why it should decide the application ex parte without notice to the government;




                                               2
 Case 1:20-cr-00006-BMC Document 25 Filed 03/31/20 Page 5 of 7 PageID #: 67




              4.      The defendant may review the SENSITIVE DISCOVERY

MATERIAL only in the presence of defense counsel or defense counsel’s legal staff. The

defendant is prohibited from having possession, custody or control of the SENSITIVE

DISCOVERY MATERIAL, except to the extent necessary for the defendant to review the

SENSITIVE DISCOVERY MATERIAL in the presence of defense counsel or defense

counsel’s staff. The defendant is further prohibited from disseminating any SENSITIVE

DISCOVERY MATERIAL, and may not take SENSITIVE DISCOVERY MATERIAL, or

copies thereof, anywhere outside the presence of defense counsel or defense counsel’s legal

staff, possess SENSITIVE DISCOVERY MATERIAL or copies anywhere outside the

presence of defense counsel or defense counsel’s legal staff, or provide information from

SENSITIVE DISCOVERY MATERIAL to others.

              5.      Nothing in this Stipulation and Order shall preclude the government

from seeking a further protective order pursuant to Rule 16(d) as to particular items of

discovery material, nor shall it preclude the defendant or defense counsel from seeking

modification of the Stipulation and Order;

              6.      If the defendant obtains substitute counsel or elects to represent himself

pro se, the undersigned defense counsel will not transfer any portion of the SENSITIVE

DISCOVERY MATERIAL or any copies, notes, transcripts, documents or other information

derived or prepared from such discovery material unless and until substitute counsel or the

pro se defendant enters into this Stipulation and Order or obtains an Order from the Court




                                               3
  Case 1:20-cr-00006-BMC Document 25 Filed 03/31/20 Page 6 of 7 PageID #: 68




exempting counsel or the pro se defendant from, or modifying, the provisions of the

Stipulation and Order;

               7.     The defendant and defense counsel will destroy or return to the

government the SENSITIVE DISCOVERY MATERIAL and all copies thereof, whether in

the possession of the defendant or defense counsel (or his legal staff) who has signed this

Stipulation and Order, at the conclusion of the trial if the defendant is acquitted on all counts

or, in the case of conviction(s) either at trial or by guilty plea, upon completion of any

sentencing, appeal or collateral attack on the conviction(s) made by the defendant in this

matter, with the exception that defense counsel may retain one copy set for its records

provided the defendant is not given access to that copy set; and




                                                4
Case 1:20-cr-00006-BMC Document 25 Filed 03/31/20 Page 7 of 7 PageID #: 69
